Citation Nr: 1227458	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the left buttock.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Los Angeles, California, which, in pertinent part, continued a 20 percent rating for residuals of a gunshot wound to the left buttock.  

The August 2006 rating decision also denied claims for service connection for conditions of the back and right leg, and continued a 10 percent evaluation assigned for residuals of a gunshot wound to the left thigh.  The Veteran filed a timely notice of disagreement in October 2006 and the RO issued a statement of the case in December 2009, but the Veteran did not perfect an appeal as to these issues.  As such, they are not before the Board for appellate review.  

The Veteran requested a personal hearing before the Board in his October 2007 substantive appeal, but subsequently withdrew the request.  See February 2008 submission.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim.  More specifically, it appears that there are outstanding VA treatment records.  VA treatment records dated between June 2006 and February 2009 were last obtained in March 2009.  The June 2012 supplemental statement of the case references review of treatment records from the VA Medical Center in Long Beach, California, dated between 2009 and May 2012.  These treatment records, however, have not been associated with either the Veteran's paper claims folder or his file on Virtual VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO/AMC must obtain these outstanding treatment records.  

As the claim is being remanded for the foregoing reason, the Veteran should also be scheduled for a more contemporaneous VA examination to assess the current severity of his residuals of a gunshot wound to the left buttock.  The Disability Benefits Questionnaire (DBQ) pertaining to muscle injuries appears to be the most comprehensive.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the VA Medical Center in Long Beach, California, dated since February 2009.  

2.  When the foregoing development has been completed, schedule the Veteran for a VA muscle injuries examination to assess the severity of his service-connected residuals of a gunshot wound to the left buttock.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

3.  Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the issue on appeal, with consideration as to whether separate ratings are warranted for any scar and/or neurological disorder associated with the residuals of a gunshot wound to the left buttock.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

